


Exhibit 10.3


AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT




AMENDMENT NO. 1 TO AMENDED AND RESTATED RECEIVABLES TRANSFER AGREEMENT (as
amended, supplemented or otherwise modified and in effect from time to time,
this “Amendment”), dated as of June 29, 2012 (the “Effective Date”), is entered
into by and among TSPC, INC., a Nevada corporation, as transferor (in such
capacity, the “Transferor”), TRIMAS CORPORATION, a Delaware corporation, as
collection agent (in such capacity, the “Collection Agent”), TRIMAS COMPANY LLC,
a Delaware limited liability company, as guarantor (in such capacity, the
“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, successor by merger to
Wachovia Bank, National Association, individually (in such capacity, the sole
“Purchaser”), as letter of credit issuer (in such capacity, together with its
successors in such capacity, the “LC Issuer”) and as administrative agent (in
such capacity, together with its successors in such capacity, the
“Administrative Agent”).
W I T N E S S E T H :
WHEREAS, the parties hereto have entered into that certain Amended and Restated
Receivables Purchase Agreement dated as of December 29, 2009, as amended from
time to time (the “Agreement;” capitalized terms used and not otherwise defined
herein are used with the meanings attributed thereto in the Agreement); and
WHEREAS, the parties wish to amend the Agreement on the terms and conditions
hereinafter set forth.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, it is hereby agreed by and among the parties
as follows:
1.    Amendments.
1.1.    The following new definition is hereby added to Schedule A to the
Agreement in its appropriate alphabetical order:
“Temporary Reserve” shall mean, until such time as the Administrative Agent has
conducted a Review of Innovative Molding and Arminak & Associates, LLC and has
provided notice to the Transferor by electronic mail or other written form that
it is reasonably satisfied with the results of such Review, an amount equal to
$5,000,000. Immediately following the Administrative Agent's notice to the
Transferor, as set forth in the immediately preceding sentence, this definition
and all references to Temporary Reserve shall be deemed deleted from the
Agreement and be of no further force or effect.
1.2.    The definition of “Required Reserve” set forth in Schedule A to the
Agreement is hereby amended and restated in its entirety to read as follows:
“Required Reserve” shall mean, on any day during a Calculation Period, (a) the
product of (i) the greater of (A) the Required Reserve Factor Floor and (B) the
sum of the Loss Reserve Ratio, the Carrying Cost Reserve Ratio, the Dilution
Reserve Ratio, and the Servicing Fee Reserve Ratio, times (ii) the Net
Receivables Balance as of the Cut-Off Date immediately preceding such
Calculation Period; plus (b) the Temporary Reserve.




--------------------------------------------------------------------------------






1.3.    Clause (e) of the definition of “Related Security” set forth in Schedule
A to the Agreement is hereby amended and restated in its entirety to read as
follows:
(e) in the case of the Administrative Agent for the benefit of the Purchasers
and the LC Issuer, all rights and remedies of the Transferor under the
Receivables Purchase Agreement, together with all financing statements naming
any Seller as debtor or seller and the Transferor as secured party or buyer
filed in connection therewith; and
2.    Representations and Warranties. In order to induce the Administrative
Agent, the LC Issuer and the sole Purchaser to enter into this Amendment, each
of the Transferor, the Guarantor and the Collection Agent (each, a “Transferor
Party”) hereby represents and warrants to the Administrative Agent, the LC
Issuer and the sole Purchaser as follows:
(a)Entity and Governmental Authorization; Contravention. The execution, delivery
and performance by such Transferor Party of this Amendment are within its
corporate or limited liability company powers, as the case may be, have been
duly authorized by all necessary corporate or limited liability company action,
as applicable, require no action by or in respect of, or filing with, any
Official Body or official thereof, and do not contravene, or constitute a
default under, any provision of applicable law, rule or regulation or of the
Certificate of Incorporation or the By-Laws (or other organizational documents)
of such Transferor Party, or of any agreement, judgment, injunction, order,
writ, decree or other instrument binding upon such Transferor Party, or result
in the creation or imposition of any Adverse Claim on the assets of such
Transferor Party (except those created by the Agreement).
(b)Binding Effect. The Agreement, as amended by this Amendment, constitutes the
legal, valid and binding obligation of such Transferor Party, enforceable
against it in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
laws affecting the rights of creditors and general equitable principles (whether
considered in a proceeding in equity or at law).
(c)Consents, Licenses, Approvals, Etc. No consents, including, without
limitation, consents under loan agreements and indentures to which such
Transferor Party is a party), licenses or approvals are required in connection
with the execution, delivery and performance by such Transferor Party of this
Amendment, or the validity and enforceability against such Transferor Party of
this Amendment, except such consents, licenses and approvals as have already
been obtained and that remain in full force and effect on the date hereof.
3.    Conditions Precedent. This Amendment shall become effective when each of
the following conditions precedent has been satisfied:
(a)    The Administrative Agent shall have received counterparts of this
Amendment, duly executed by each of the parties hereto; and
(b)    Each of the representations and warranties contained in Section 2 of this
Amendment shall be true and correct in all material respects, it being
understood that the foregoing materiality qualifier shall not apply to any
representation that itself contains a materiality threshold.




--------------------------------------------------------------------------------






4.    Miscellaneous.
4.1.    This Amendment shall be governed by and construed in accordance with the
laws of the State of New York.
4.2.    Each of the parties hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York state court sitting in The City of New York for
purposes of all legal proceedings arising out of or relating to this Agreement
or the transactions contemplated hereby. Each of the parties hereto hereby
irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding brought in such a court and any claim that any such proceeding
brought in such a court has been brought in an inconvenient forum. Nothing in
this Section 4.2 shall affect the right of any party hereto to bring any action
or proceeding against any party hereto or its respective properties in the
courts of other jurisdictions..
4.3.    This Amendment may be executed in two or more counterparts thereof (and
by different parties on separate counterparts), each of which shall be an
original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Amendment to the fullest extent permitted by applicable law.
4.4.    This Amendment will inure to the benefit of and be binding upon the
parties hereto and their respective successors, transferees and permitted
assigns.
4.5.    The headings herein are for purposes of reference only and shall not
otherwise affect the meaning or interpretation of any provision hereof.
4.6.    Each of the parties hereto hereby waives any right to have a jury
participate in resolving any dispute, whether sounding in contract, tort or
otherwise among any of them arising out of, connected with, relating to or
incidental to the relationship between them in connection with this Amendment.
The provisions of this Section shall be continuing and shall survive any
termination of the Agreement as amended hereby.
4.7.    By its signature below, the Guarantor hereby confirms that its Limited
Guaranty set forth in Article IX of the Agreement remains in full force and
effect as of the date hereof.


(Signature Page Follows)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their respective officers as of the day and year first above written.


TSPC, INC., as Transferor


By:    /s/ Robert Zalupski
Name: Robert Zalupski
Title: VP Finance and Treasurer


TRIMAS CORPORATION, individually, as
Collection Agent


By:    /s/ Joshua Sherbin
Name: Joshua Sherbin
Title:    VP, General Counsel


TRIMAS COMPANY, LLC, individually, as
Guarantor


By:    /s/ Robert Zalupski
Name: Robert Zalupski
Title: VP Finance and Treasurer




--------------------------------------------------------------------------------






WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Purchaser, as LC Issuer and as
Administrative Agent


By:         /s/ Eero Maki
Name:     Eero Maki
Title:        Senior Vice President






